— Order unanimously reversed on the law without costs and defendant County of Monroe’s motion granted. Memorandum: On respective motions for summary judgment, each defendant established the absence of any duty owed by it to plaintiff in relation to the accident alleged in the amended complaint. Plaintiff made no demonstration to the contrary and thus Special Term erred in denying the motion of each defendant for summary judgment. (Appeal from order of Supreme Court, Monroe County, Bergin, J. — summary judgment.) Present— Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.